Title: From Benjamin Franklin to Rebecca Haydock [Garrigues], 14 February 1773
From: Franklin, Benjamin
To: Garrigues, Rebecca Haydock


London, Feb. 14. [1773]
I send my young Friend’s Silk in a Box [to] Mr. Bache, who will deliver it to her. Enclos’d is the Maker’s Account and Sarah Forster’s Receipt, for Eight Pounds Six Shillings, which you will please to repay to Mrs. Franklin. I did not well understand the first Account and therefore to explain it Mrs. Forster got the Maker to draw another more intelligible, which is also enclos’d. I wish the Silk may please, and wear to your Satisfaction. I am, with Respects to your good Father and Mother, Your most obedient Servant
B F
Miss Haydock
